DETAILED ACTION

Response to Amendment
The amendment filed on 01/25/2022 is entered.  Claims 1-16 were previously canceled.  Claims 22 and 26 are amended.  Claims 17-43 remain in the application and are subject to examination. Claims 17-43 are remained rejected under 35 U.S.C. 103 for the reasons provided hereinafter.  

Claim Objections
Claims 18 and 19 are objected to because of the following informalities:  respective claims 18 and 19 should be dependent from its base claim 17.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-24, and 26-43 are rejected under 35 U.S.C. 103 as being unpatentable over MARC ERKELENZ et al. US 20170159818 A1 (ERKELENZ). 

Regarding claim 17, ERKELENZ discloses:  A roll for a machine for producing or processing a fibrous web (Fig.1, Abstract and para [0003]), the roll comprising: a movable roll shell having an inner surface and a positive or negative pressure zone disposed within said roll shell and fixed against rotation relative to said roll shell (para [0002] discloses “The invention relates to a sealing device for sealing a pressure or vacuum zone of a roller having a roller sleeve which is movable in relation to the sealing device.”); a sealing device for sealing off said positive or negative pressure zone from the surroundings (Reproduced Fig. 3 shown herein below and para [0003]), said sealing device having a sealing strip with a length and a sealing surface and said sealing device having a lubricating device for introducing a lubricant between said inner surface of said roll shell and said sealing surface of said sealing strip (Figs.1 & 3 and para [0043-0054] discloses all of the limitations.), said lubricating device including a plurality of lubricant outlet openings (Fig. 3 depicts the plurality of element 5 that are lubricant outlet openings.); a supply line for supplying lubricant (Fig. 1, element 12, and para [0044]), said supply line including an inner section extending within said roll shell (Fig. 2, element 11 and para [0046] discloses “by means of which lubricant 31, which is located in the lubricant channel 4, is deliverable between the inner side 11 of the roller sleeve 10 and the sealing face 3.”), said inner section having a storage volume based on said length of said sealing strip (Fig. 3, a first line portion 21 is the same as “an inner section 7” depicted in Fig. 1 of the instant application.  Applicant’s disclosure, page 9, lines 24-25 discloses “…a supply line 6 is provided, which comprises an inner section 7 which extends in the interior of the roll shell 11, and has a storage volume of at least 490 cm3/m...”); and a plurality of inlet segments connecting said lubricating device to said supply line (Figs. 1 and 3).
			

    PNG
    media_image1.png
    611
    545
    media_image1.png
    Greyscale
		
					
The only difference between the claimed invention and ERKELENZ is lack of the exact storage volume of at least 490 cm3/m based on said length of said sealing strip.  However, ERKELENZ on para [0031] discloses “…the consumption of lubricant, in particular substantially water, of often 10 to 15 liters per meter of machine width and minute can be reduced to less than one liter or less per meter of machine width and minute...”  Since ERKELENZ discloses the flow rate of the lubricant to be one liter (1000 cm3) or even less and the length of the supply line to be from 20 to 100 cm (1m), then volume flow rate is 1000 cm3 /1m.  Even though the volume flow rate is higher than the claimed invention, but it still meets the claim limitation.  As noted by the Federal Circuit (Please see below), where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
Applicant’s attention is respectfully directed to the following MPEP 2144.04- IV entitled: 
A.    Changes in Size/Proportion
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding claim 18, ERKELENZ discloses all of the limitations of its base claim 17.  ERKELENZ further discloses:  wherein said storage volume is at least 2000 cm3/m (para [0032] discussed hereinbefore applied to the instant claim as well.). 

Regarding claim 19, ERKELENZ discloses all of the limitations of its base claim 17.  ERKELENZ further discloses:  wherein said inner section includes or is formed of a pipe-shaped part extending substantially entirely over said length of said sealing strip, said pipe-shaped part having an inside diameter of 25 mm or more at least at one location (Reproduced Fig. 3 illustrates it.  As discussed herein before, relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device).   

ERKELENZ discloses all of the limitations of its base claim 19.  ERKELENZ further discloses:   wherein said inside diameter of said pipe-shaped part is more than 40 mm (Fig. 3 and the same explanation noted with respect to claim 19.).   

Regarding claim 21, ERKELENZ discloses all of the limitations of its base claim 19.  ERKELENZ further discloses:  wherein said inside diameter of said pipe-shaped part is 50 mm or more (Fig. 3 and the same explanation noted with respect to claim 19.).  

Regarding claim 22, ERKELENZ discloses all of the limitations of its base claim 19.  ERKELENZ further discloses:  wherein said pipe-shaped part has a length and a constant cross section over more than 50% or over an entirety of said length of said pipe-shaped part. (Fig. 3 illustrates just that.  Para [0009] discloses “the lubricant channel extends substantially across the entire length of the sealing strip.”).   

Regarding claim 23, ERKELENZ discloses all of the limitations of its base claim 19.  ERKELENZ further discloses:  wherein said pipe-shaped part has a length and tapers continuously over its length (Even though the reproduced Fig. 3 does not exactly illustrate that the inner section is tapered or tilted with respect to the roll shell, but it is obvious that an ordinary artisan could readily re-configure it based on the specific design requirement without changing the function of the inner section.).  

Regarding claim 24, ERKELENZ discloses all of the limitations of its base claim 17.  ERKELENZ further discloses:   wherein said plurality of lubricant outlet openings are distributed uniformly over said length of said sealing strip or said plurality of lubricant outlet openings include adjacent lubricant outlet openings separated by spacings differing by less than 25% from each other (Again reproduced 

Regarding claim 26, ERKELENZ discloses all of the limitations of its base claim 17.  ERKELENZ further discloses:  wherein said inner section is at least partly made from a rigid material formed as a metallic pipe or a plastic pipe (para [0022] discloses “It is preferably provided that the part of the supply line which runs outside the sealing strip but within the roller has a flexurally rigid first line portion and a second line portion which in relation to the former is flexural, or is configured therefrom, respectively. Here, the flexural second line portion is significantly shorter than the flexurally more rigid first line portion.”  Para [0023] discloses “Steel pipes, for example, may be used for the first line portion. For the second line portion a rubber tube may be used, for example, which may be reinforced with steel braiding, for example.”).   

Regarding claim 27, ERKELENZ discloses all of the limitations of its base claim 17.  ERKELENZ further discloses:  wherein said sealing device includes a holder for holding said sealing strip, and said inner section extends at least partly on or in said holder (Fig. 2, para [0019] and para [0050-0051].).  

Regarding claim 28, ERKELENZ discloses all of the limitations of its base claim 17.  ERKELENZ further discloses:   wherein all of said inlet segments have a length being identical to each other or differing by less than 25% from each other (Fig. 3 illustrates identical inlet segments having the same length and it is obvious they are differing by less than 25% from each other since that is causes by the tapered inner section as discussed herein before.).   

ERKELENZ discloses all of the limitations of its base claim 17.  ERKELENZ further discloses:   wherein said inlet segments have a length of between 150 mm and 700 mm (Fig. 3 and para [0053] discloses “Furthermore, the second line portion 22 commences in a region of at maximum one meter, calculated from the point 28 at which the supply line 12 is routed out from the sealing strip 1, and preferably has a length of 20 to 100 cm, preferably up to 80 cm.” and changes in sizes as noted in the MPEP 2144.04- IV discussed herein before.).   

Regarding claim 30, ERKELENZ discloses all of the limitations of its base claim 17.  ERKELENZ further discloses:   wherein said inlet segments have a length of between 200 mm and 400 mm (The same explanation as noted in claim 29 applied herein as well.).   

Regarding claim 31, ERKELENZ discloses all of the limitations of its base claim 17.  ERKELENZ further discloses:   wherein said supply line has an outer section extending substantially outside the roll, said outer section having an inside diameter of 25.4 mm or less, and said outer section having an end face guided into an interior of the roll and connected to said inner section (Since Fig. 3 is the same for both the claimed invention and the cited reference, even though ERKELENZ does not expressly disclose the specific value of inside diameter of the outer section, but it is obvious that the outer section ought to have a diameter that correspond to the overall sealing device depicted in Fig. 2 of the Applicant’s disclosure.  Therefore, since the only difference between the prior art and this claim is the value of the diameter of the outer section in the claimed device, and both devices functionally perform the same, then the claimed device is not patentably distinct from the prior art device.).   

ERKELENZ discloses all of the limitations of its base claim 31.  ERKELENZ further discloses:  wherein said inside diameter of said outer section is 12.7 mm or less (The same explanation as noted in claim 31 applied herein as well.).   

Regarding claim 33, ERKELENZ discloses all of the limitations of its base claim 17.  ERKELENZ further discloses:  wherein said inlet segments include adjacent inlet segments separated from each other in a longitudinal direction of the roll by spacings being equal to one another or differing from one another by less than 15% (The same explanation as noted in claim 31 applied herein as well.).   

Regarding claim 34, ERKELENZ discloses all of the limitations of its base claim 33.  ERKELENZ further discloses:  wherein said spacings differ from one another by less than 5% (The same explanation as noted in claim 31 applied herein as well.).  

Regarding claim 35, ERKELENZ discloses all of the limitations of its base claim 17.  ERKELENZ further discloses:   wherein said inlet segments are separated from each other in a longitudinal direction of the roll by spacings of less than 2 m (The same explanation as noted in claim 31 applied herein as well.). 

Regarding claim 36, ERKELENZ discloses all of the limitations of its base claim 35.  ERKELENZ further discloses:   wherein said spacings between said inlet segments are less than 1.75 m (The same explanation as noted in claim 31 applied herein as well.). 

ERKELENZ discloses all of the limitations of its base claim 35.  ERKELENZ further discloses:  wherein said spacings between said inlet segments are 1.5 m or less (The same explanation as noted in claim 31 applied herein as well.). 

Regarding claim 38, ERKELENZ discloses:  A method for operating a roll for a machine for producing or processing a fibrous web (Fig.1, Abstract and para [0003]), the method comprising: providing a roll according to claim 17 (para [0002] discloses “The invention relates to a sealing device for sealing a pressure or vacuum zone of a roller having a roller sleeve which is movable in relation to the sealing device.” All of the limitations of claim 17 are noted herein before and will not be repeated again to avoid redundancy.); and supplying said lubricating device with less than 2.4 I/min/m of lubricant (ERKELENZ on para [0031-0032] disclose that the inventors made improvement in consumption of lubricant, but nevertheless, it does not exactly disclose the claimed quantity of lubricant.  However, it would have been obvious for one of ordinary skill in the art to manipulate the operation of the sealing device so as to produce the starting time period to be between 0.4 I-1.5 I/min/m disclosed by the claimed invention.).   

Regarding claim 39, ERKELENZ discloses all of the limitations of its base claim 38.  ERKELENZ further discloses:   which further comprises supplying said lubricating device with between 0.4 I/min/m and 1.5 I/min/m of lubricant (The same explanation as noted in claim 38 applied herein as well.).  

Regarding claim 40, ERKELENZ discloses all of the limitations of its base claim 38.  ERKELENZ further discloses:   which further comprises: supplying the lubricating device with a first quantity of lubricant over a starting time period; and supplying the lubricating device with a second quantity of lubricant after the starting time period; the first quantity of lubricant being greater than the second quantity of lubricant (para [0034] discloses “Experiments of the applicant moreover have unexpectedly demonstrated that energy consumption can also be reduced by more than 5%, caused by the significantly more efficient lubrication of the frictional pairing of the sealing face of the sealing strip and the inner side of the roller sleeve.”).  

Regarding claim 41, ERKELENZ discloses all of the limitations of its base claim 40.  ERKELENZ further discloses:  wherein the first quantity of lubricant is more than 25% greater than the second quantity of lubricant (The same explanation as noted in claim 38 applied herein as well.).    

Regarding claim 42, ERKELENZ discloses all of the limitations of its base claim 38.  ERKELENZ further discloses:  wherein the starting time period is at least 30 seconds (The same explanation as noted in claim 38 applied herein as well.). 

Regarding claim 43, ERKELENZ discloses all of the limitations of its base claim 38.  ERKELENZ further discloses:   wherein the starting time period is between 30 seconds and 5 min (The same explanation as noted in claim 38 applied herein as well.).       

Claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over MARC ERKELENZ et al. US 20150204014 A1 (ERKELENZ) in view of Rudiger Keinberger et al. US 10184214 B2 (Keinberger). 

Regarding claim 25, ERKELENZ discloses all of the limitations of its base claim 17.  Although ERKELENZ in the reproduced Fig. 3 illustrates the detail of a roller in plain view in which the lubricating device is provided wholly or partly in or on the sealing strip, however, ERKELENZ does not expressly illustrate the position of the lubricating device with respect to the sealing strip in that illustrated view.

    PNG
    media_image2.png
    350
    499
    media_image2.png
    Greyscale
In the same field of art, Keinberger is relates to sealing strip systems for suction rolls and methods of using the same for control or regulation of them.  The system in Keinberger provides a suction roll with the design of a combination of sensors and actuating elements, thus ensuring optimal operational conditions with the inventive control method.  With that said, Keinberger discloses: said lubricating device is provided wholly or partly in or on said sealing strip, or said lubricant outlet openings are formed in said sealing strip (Fig. 2 is reproduced herein to illustrate basically the same parts and components as the claimed invention.  Col. 2, lines 33-37 discloses “In front of the sealing strip 1.1 is a sealing strip mounting 1.2 with a lubricant water system comprising spray nozzles 1.4 above which the lubricant water is inserted via a preferred spray tube integrated into the sealing strip mounting 1.2.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify ERKELENZ by positioning a lubricating device wholly or partly in or on the sealing strip as taught by Keinberger so as to ensure in delivering the lubricant to the sealing strip in an efficient and timely manner.  Similarly, one of ordinary skill in the art, upon reading the Keinberger disclosure, would also have been motivated to apply its teaching of the location and proximity of the lubricating device with respect to the sealing strip for benefit of the claimed invention.   


Response to Arguments
Applicant's arguments filed on 01/25/2022 have been fully considered but they are not persuasive.  
On page 10, 2nd paragraph, Applicant contends: “In fact, Erkelenz actually does not give any indication regarding the storage volume of the supply line. 
Erkelenz only discloses a consumption of lubrication fluid of 1 liter per meter and minute, from which the Examiner tries to derive the claimed limitation. 
The value of 1 liter (1000cm3) depends on the pressure of fluid in the supply line and also on the time interval of 1 minute, but does not at all give any information regarding the volume of the supply line. 
In particular, it is noted that the choice of the time interval as "1 min" is arbitrary. Instead, Erkelenz could have formulated the value of 1000cm3/minute as 16.6cm3/second or 60,000cm3/hour. 

Examiner respectfully disagrees.  Contrary to what is said in the Applicant’s “Remarks/Arguments”, ERKELENZ on para [0031] indeed discloses that “The inventors have recognized that by combining machine speeds of 500 meters per minute or more and the use of at least one of the sealing strips having lubrication in the region of the sealing-strip upper side, the lubricating effect, on account of the suction effect at high production speeds, can be further increased in such a manner that an amount of lubricant of one liter per meter of machine width and per minute is sufficient for adequate lubrication.”  Therefore, to suggest that the “time interval as "1 min" is arbitrary” is incorrect since the sealing device in ERKELENZ (Fig. 3) is nearly identical to the Applicant’s drawings Figs.1 and 2, and both the claimed invention and ERKELENZ (Applicant’s previous patent publication) attempt to solve exactly the same problem as described on para [0003] in ERKELENZ.   Moreover, to suggest that the claimed invention is directed to a fixed volume of the supply line is antithetical to the Applicant’s disclosure (For example, the entire page 3) and the pending claims.   If the interval time is arbitrary, then why it is so consistently disclosed in the Applicant’s disclosure as well as cited reference ERKELENZ.  
Contrariwise, the interval time used in both Applicant’s disclosure as well as ERKELENZ  
is not arbitrary because from fundamental of engineering fluid flow, we are dealing with an open system (the supply line of the sealing device) in which the lubricant (e.g., water) flows into the supply line and flows out from the supply line so as to effectively lubricate the components of the machine at production speed of 500 meters per minute or more (para [0031] ERKELENZ) and thus, the energy consumption as well as amount of lubricant are reduced.  The Examiner concurs that at a given time it is possible to have a fixed amount of volume of lubricant in the supply line, but that does not commensurate with the scope of the claimed invention and the supporting disclosure as of the effective filing date of the claimed invention.  Applicant is respectfully reminded that both the claimed invention and the cited reference deal with an open system and not a fixed closed system and therefore, volume flow rate of the lubricant in the supply line does indeed matter.                     
On page 10, last paragraph Applicant also contends: “It should be clear from everyday experience that purely the fact that one can fill a swimming pool with 10,000 liters in one hour, tells you nothing about the diameter of the water hose. This is analogous to the fact that the consumption of lubrication fluid in Erkelenz tells you nothing about the volume of the supply line.” Although the Examiner does not dispute this scenario, nevertheless, this analogy is irrelevant for the reasons just discussed and also to the claimed invention and the supporting applicant’s disclosure.   Therefore, the rejection is maintained.     

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710. The examiner can normally be reached M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MATTHEW M ESLAMI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/Eric Hug/Primary Examiner, Art Unit 1748